DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/22/2022 is acknowledged. Claims 1 and 12 are amended. Claims 11 and 14 are canceled. Claims 1-10, 12-13 and 15-16 are currently pending in the instant application with claims 1-10 and 16 being withdrawn from consideration.
Previous prior art rejections are withdrawn in view of the above amendment.
Claims 12-13 and 15 are rejected under a new ground of rejection below.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by Flaherty et al. (US 2008/0149168) or, in the alternative, under 35 U.S.C. 103 as obvious over Flaherty et al. (US 2008/0149168) in view of Curtin (US Patent 6,160,215).
Regarding claim 12, Flaherty et al. discloses a solar panel (figs. 1-3) comprising
a frame (see frame 180/182 shown in figs. 2-3, [0025-0029]);
a front side encapsulating element (see upper layer 110, figs. 1-3, [0016]);
a rear-side encapsulating element (see lowermost layer 162 of lower layer 160, figs. 2-3, [0021]; and 
a layer of double stick tape/self-sealing tape (200) on the rear side encapsulating element (162, figs. 2-3) facing away from the front side encapsulating element (see figs. 2-3), wherein the layer (200) comprising an adhesion layer (or adhesive tape described in [0030]) and a covering layer (or the remaining or not removed release layer described in [0030]);  
wherein the frame (180/182) surrounds side edges of the solar panel and engages around the front side encapsulating element (110) and the rear-side encapsulating element (162, see fig. 2), and the layer (200) comprising the adhesive layer covers a portion of the frame facing away from the rear side encapsulating element (see figs. 2-3).
Flaherty et al. discloses the layer (200) of double-stick tape is manufactured to have a release layer on each side to prevent adhesion, one release layer is advantageously removed to expose adhesion side of the tape, and the exposed adhesion side of the tape is positioned on and adhere to the bottom surface of the lower layer (160, see [0030]). As such, Flaherty et al. discloses the covering layer (or the released layer that is not removed) is on the side of the 
Alternatively, Flaherty et al. discloses the layer (200) of double-stick tape is manufactured to have a release layer on each side to prevent adhesion, one release layer is advantageously removed to expose adhesion side of the tape, and the exposed adhesion side of the tape is positioned on and adhere to the bottom surface of the lower layer (160, see [0030]). The reference does not explicitly show the covering layer (or the release layer that is not removed) on the side of the adhesive layer facing away from the front side encapsulating element, or facing away from the middle layer (120) containing solar cells (122, see fig. 3).
Curtin shows a release sheet (24, figs. 1 and 6) comprising an adhesive layer (26, figs. 1 and 6) and a covering layer (or barrier 28, figs. 1 and 6, col. 4 lines 16-19), wherein the adhesive (26) is positioned on the base sheet (48) having solar cells (19, see figs. 1, 3 and 6) such that the covering layer (28) is on the side of the adhesive layer facing away from the base layer (48) having the solar cells (19, see figs. 1-4 and 6).
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to have the covering layer (or the release layer/barrier layer) on the side of the adhesive layer facing away from the middle layer (120) containing a plurality of solar cells as taught by Curtin et al., because Flaherty et al. explicitly discloses positioning the exposed adhesion layer on the layer(s) containing the solar cells. In such modification, the covering layer (or the release layer) is on the side of the adhesive layer facing away from the front side encapsulating layer, because the front side encapsulating layer (110) and the layer (120) containing solar cells (122) are on the same side of the adhesive layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Curtin (US Patent 6,160,215), and further in view of Osamura et al. (US 2011/0100415).
Regarding claim 13, Flaherty et al. discloses a solar panel as in claim 1 above, wherein Flaherty et al. discloses the rear-side encapsulating layer (162) is a rear side film (see figs. 2-3).
Flaherty et al. does not disclose the front side encapsulating is glass.

It would have been obvious to one skilled in the art at the time the invention was made to modify the solar panel of Flaherty et al. by using glass as the front side encapsulating, or the photovoltaic cells directly beneath the glass, as taught by Curtin, because Curtin teaches glass has much better optical properties and life span than the plastic encasing.   
Flaherty et al. does not disclose the covering layer is a fluoropolymer.
Osamura et al. discloses using fluoroplymer (or fluorine-containing resin) for the covering layer (or the substrate 2) of an adhesive sheet (1, fig. 1) because fluoropolymer (or fluorine-containing resin) has high heat resistance, physical strength, weather resistance and durability and gas barrier properties against water vapor ([0032] and [0036]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used fluoropolymer for the covering layer (or substrate of an adhesive sheet) as taught by Osamura et al., because Osamura et al. teaches fluoropolymer (or fluorine-containing resin) has high heat resistance, physical strength, weather resistance and durability and gas barrier properties against water vapor ([0032] and [0036]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Curtin (US Patent 6,160,215).
Regarding claim 15, Flaherty et al. discloses a solar panel as in claim 12 above, wherein Flaherty et al. discloses the layer (200) comprising the adhesive layer is disposed on a full area or substantially the full area of the rear side encapsulating element (162 of 160), and the covering layer (or the release layer) is for preventing adhesion ([0030]). As such, the adhesive layer is 
Flaherty et al. does not show the adhesive is a cured silicone.
Curtin discloses using clear and low -odor adhesive (26) for the release sheet (24) such as cured silicone adhesive (see col. 4, lines 16-29 and 40-43).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar panel of Flaherty et al. by using cured silicone adhesive for the adhesive layer as taught by Curtin, because Curtin teaches such adhesive is clear and low-odor.
Alternatively, claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Osamura et al. (US 2011/0100415) in view of Takeda et al. (US 2009/0084433) and further in view of Dillard et al. (US Patent 4,184,903).
Regarding claim 12, Osamura et al. discloses a solar panel comprising:
a front side encapsulating element (62 in fig. 7, or 52 in fig. 6); and 
a rear side encapsulating layer (66 in fig. 7 or 56 in fig. 6). 
Osamura et al. does not disclose a frame such that the frame surrounds side edges of the solar panel and engages around the front side encapsulating element and the rear-side 
Takeda et al. discloses using a frame (F1, figs. 3-4) surrounding side edges of the solar panel and engages around the front side encapsulating element (G1, figs. 3-4) and the rear side encapsulating element (12, figs. 3-4) to improve the strength, and to provide an attaching member and supporting member in attaching the solar panel. (figs. 3-4, [0046-0047]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar panel of Osamura et al. by incorporating a frame surrounding side edges of the solar panel and engaging around the front side encapsulating element and the rear side 
Osamura et al. discloses providing an adhesive sheet (1, Figs. 1 and 6) for protecting the back face of the solar panel (or the solar battery module) which is capable of inhibiting evolution of physical defects such as scratches and cracks (69 in Fig. 7 or 59 in Fig. 6) generated in the back sheet (66 in fig. 7 or 56 in fig. 6) and preventing the deterioration of a filler layer due to penetration of water vapor and the like from the physical defect sites thereby extension of useful life of the solar batter module is achieved ([0010]), wherein the adhesive sheet (1) comprising an adhesive layer (3, figs. 1 and 6) on a side of the rear-side encapsulating element (56, fig. 6) facing away from the front side encapsulating element (52, fig. 6) and a covering layer (2, figs. 1 and 6) on a side of the adhesive layer (3, [0051-0073]) facing away from the front side encapsulating element (52, see fig. 6).
Modified Osamura et al. does not explicitly disclose arranging the adhesive sheet (1) such that the adhesive layer (3) covers a portion of the frame facing away from the rear-side encapsulating element.
Dillard et al. discloses arranging the adhesive sheet/layer (42, fig. 12, col. 3 lines 60-68) such that the adhesive layer (42) covers a bottom portion of a frame (40, fig. 12, col. 3 lines 60-68).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar panel of modified Osamura et al. by arranging the adhesive sheet (1) to cover a bottom portion of the frame such that the adhesive layer (e.g. 3) covers the bottom portion of the frame as taught by Dillard et al., because Dillard et al. teaches such arrangement would allow the solar panel (or solar cells 12 on cover plate 34, fig. 12) to be mounted to the frame and ready for In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In such modification, the bottom portion of the frame is the portion of the frame facing away from the rear-side encapsulating element.
Regarding claim 13, modified Osamura et al. discloses a solar panel as claim 12 above, wherein Osamura et al. discloses the front-side encapsulating element (52) is glass ([0142]), the rear-side encapsulating element (56) is a rear-side film or a rear-side film laminate (see fig. 6, [0150]), the adhesive layer (3) is a silicone layer ([0053]), and the covering layer (2) is a fluoropolymer (or fluorine-containing resin, [0032] and [0036]).
Regarding claim 15, modified Osamura et al. discloses a solar panel as in claim 12 above, wherein Osamura et al. discloses adhesive layer (3) is disposed substantially the full area of the rear-side encapsulating element (56, fig. 6) and the covering layer (2) is disposed on the full area or substantially the full area of the adhesive layer (3, see fig. 6). Osamura et al. also teaches using silicon adhesive for the adhesive layer (3, [0053]) and preferable curable (see [0062-0064]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Osamura and cited art do not teach the frame and arranging the adhesive layer as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726